Citation Nr: 1040184	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include as secondary to a latex allergy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 
1991, and had additional service in the National Guard from June 
1997 to January 2004, with additional service in the Air Force 
reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, that 
denied this claim.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in March 2009.  This issue, along with a 
claim of entitlement to service connection for migraine 
headaches, was remanded by a May 2009 Board decision.  The claim 
of service connection for migraine headaches were granted by a 
June 2010 rating decision.  Therefore, the remaining issue in 
appellate status is as noted above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a prior May 2009 remand, the Board requested that the Veteran 
be provided with a VA examination in order to determine whether 
it was at least as likely as not that the Veteran had any 
psychiatric disorder which was incurred in or aggravated by 
service, including as aggravated by any service connected 
disability.  The Veteran received such an examination in October 
2009.  At that time, after a thorough examination, the Veteran 
was diagnosed with dysthymia and a personality disorder.  That 
examiner further stated that it was his opinion based on the 
Veteran's history that both the Veteran's dysthymia and 
personality disorder preexisted service, and were not connected 
to service.

In the May 2009 Board decision, service connection was 
established for a latex allergy, and subsequent to the October 
2009 examination, in June 2010, the Veteran was granted service 
connection for both migraine headaches.  In the summary section 
of the October 2009 VA examination report, the examiner indicated 
that the Veteran had some mild depression or dysthymia which may 
be medically justified, but if so, would be secondary to a 
general medical condition.  This evidence indicates that the 
Veteran's now service connected disabilities may be contributing 
to a current diagnosis of depression.  As the examiner in October 
2009 offered no medical opinion as to aggravation, the Board 
finds that this claim must be returned to her in order that she 
may offer an opinion as to whether the Veteran's psychiatric 
condition was aggravated in service, beyond its normal 
progression, to include whether it was aggravated by any now 
service connected conditions.

The Board regrets the further delay in adjudication of the 
Veteran's claim that an additional remand will entail; however, 
it is necessary to ensure that the Veteran receives all 
consideration due him under the law.  

Accordingly, the case is REMANDED to the AMC for the following 
development:

1.  To the extent possible, the AMC should 
forward the claims folder to the VA 
examiner who examined the Veteran on 
October 23, 2009 for an addendum.  Request 
that the examiner review all evidence of 
record since his last VA examination, 
including the Veteran's reported history.  
Specifically request that the examiner 
comment upon whether any psychiatric 
diagnosis was aggravated  beyond its normal 
progression, or was aggravated by the 
Veteran's service connected migraines or 
service connected latex allergy.  A 
complete rational for any opinion expressed 
should be included in the addendum.  If the 
examiner desires another examination it 
should be conducted.  

If this examiner is unavailable, the record 
should be provided to another VA specialist 
to comment upon.  A compete rationale for 
any opinion expressed should be included in 
the report.

2.  The RO should readjudicate the claim, 
to include all evidence received since the 
most recent supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


